Case 4:19-cr-00911 Document1_ Filed on 12/03/19 in TXSD Page 1 of 4

wr \\

 

 

 

 

AO 91 (Rev. 11/11) Criminal Complaint Ww
United States Courts
UNITED STATES DISTRICT COURT _ cited corres
for the FILED
Southern District of Texas DEC -3 2019
United States of America David J. Bradley, Clerk of Court
v.
Axel Wilhelm BANGERT Case NG,
: H19- 22 25 OM
)
)
Defendant(s) -
: CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 12/2/19 in the county of Harris in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
18 USC 2252A(a)(1) Any person who knowingly mails, or transports or ships using any means or

facility of interstate or foreign commerce or in or affecting interstate or foreign
. commerce by any means, including by computer, any child pornography

This criminal complaint is based on these facts:

See Attached Affidavit

@ Continued on the attached sheet.

he 7le

Complainant’s signature

 

William R. Hurst, SA HSI

Printed name and title

 

Sworn to before me and signed in my presence.

Date: decom a ‘ 5 2/5 - (Mix rAQ—

Judge’s signature

City and state: Houston, Texas Christina A. Bryan
Printed name and title

 
Case 4:19-cr-00911 Document1 Filed on 12/03/19 in TXSD Page 2 of 4

AFFADAVIT IN SUPPORT OF A CRIMINAL COMPLAINT
I, William R. Hurst, being truly sworn and deposed state,

1. I am a Special Agent with the Department of Homeland Security, Homeland
Security Investigations (HSI), assigned to the Office of the Special Agent in Charge, Houston,
Texas. [have been employed by Immigration & Customs Enforcement (ICE), Homeland Security
Investigations (HSI), as an HSI agent for approximately thirteen years. Iam currently assigned to
the Cyber Investigations Group, and as part of my daily duties as an HSI agent assigned to this
group, I investigate criminal violations relating to child exploitation and child pornography
including violations of Chapter 109A, Chapter 110 and Chapter 117, all contained within Title 18
of the United States Code. I have received training in the area of child pornography and child
exploitation. I have also participated in the execution of search warrants and arrest warrants; a
number of which involved child exploitation and child pornography offenses,

2. This affidavit is based on reports your affiant. has read and conversations your
affiant has had with law enforcement officers and investigators involved in this investigation. This
affidavit-does not set forth all of my knowledge in this matter, but is intended only to show that
there is probable cause to believe that Axel Wilhelm BANGERT is in violation of Title 18 USC
2252A(a)(1), anyone who knowingly mails, or transports or ships using any means or facility of
interstate or foreign commerce or in or affecting interstate or foreign commerce by any means,
including by computer, any child pornography.

3, On December 2, 2019, the assigned duty agent with HSI Houston was contacted by
Customs and Border Protection Inspectors at George Bush Intercontinental Airport and informed
that a German citizen, later identified as Axel Wilhelm BANGERT, was referred to secondary
inspection. During the secondary inspection child pornography was discovered on one of
BANGERT’s cellular phones.

4. CIG Special Agent (SA) William R. Hurst, HSI Airport Group SA Autumn West,
and Computer Forensics Analyst (CFA) Cody Hukill responded to George Bush Intercontinental
Airport. SA Hurst and SA West conducted an interview of BANGERT. The subject was read his
Miranda Rights in the English language. BANGERT stated he understood his Miranda Rights
and agreed to answer questions. During the interview, BANGERT stated the following facts
(paraphrased):

 

 
Case 4:19-cr-00911 Document1 Filed on 12/03/19 in TXSD Page 3 of 4

5. BANGERT understands child pornography is nude images and videos of children
under the age of eighteen (18), and knows such videos are illegal. He began viewing child
pornography approximately one year ago. BANGERT stated he discovered child pornography
while chatting in various mobile messenger applications and looking for adult pornography videos.

6. BANGERT also stated he attempted to purchase child pornography from two
individuals he met in the mobile messenger applications. He successfully bought child
pornography from the first.subject on two occasions. BANGERT attempted to buy child
pornography from the second subject, who he believed to be a boy from the Philippines, on two
occasions. Both attempts to purchase child pornography from the second subject failed when the
individual accepted BANGERT’s money but never sent the child abuse images.

7. BANGERT stated he knew the images and videos that were posted to the mobile
messenger application groups automatically downloaded to his cellular phone. He then said he
would delete the images and videos from his media folders. BANGERT knew the files of child
pornography would have to be deleted a second time, from the deleted files folder, before they
would no longer be viewable on the phone. BANGERT said he last accessed the contraband files
and messenger applications a day or two prior to. December 2, 2019, but forgot to delete the images
and videos from the deleted file on his phone to ensure they were not viewable.

8. BANGERT stated he would occasionally be required to share images or videos of
child pornography so he would be granted access to some of the mobile messenger application
groups. He further stated he obtained some of the child pornography media files to post to the
groups and gain access. BANGERT stated some of the conversations in the groups involved
discussions related to the sexual exploitation of children. |

9. While SA Hurst and SA West were conducting the interview, CFA Hukill
conducted a forensic preview of the cellular phone. CFA Hukill and SA Hurst observed
numerous images and videos in the deleted folder consistent with child pornography. The
images and videos were of children ranging in age from infants to young teenagers. Three of the
videos are as follows: |

a. 1 December 2017 — 4:32 (min:sec) - This video file depicts a pre-pubescent
female child victim, approximately 8-10 years of age, wearing a pink tank top and
underwear. An adult male wearing silver shorts is observed lying on his back on a

bed. The child removes his shorts exposing his penis. The child performs fellatio

 

 
Case 4:19-cr-00911 Document1 Filed on 12/03/19 in TXSD Page 4 of 4

on the adult male. At some point in the video, the adult male begins masturbating
his penis while the child watches. At the end of the video, the adult male
ejaculates and rubs his penis on the child’s face.

b. 19 August 2018 - 00:12 (min:sec) — This video depicts a pre-pubescent female
child victim, approximately 6-8 years of age, wearing a pink shirt and jean shorts.
The jean shorts are unbuttoned and her underwear has been pulled to the side by
the adult male’s hand, exposing the child’s bare vagina. The adult male is
touching and spreading the child’s vagina.

c. 27 July 2019 — 02:53 (min:sec) — The video depicts two nude, pre-pubescent
female child victims, approximately 4-6 years of age. One of the children is lying
on her back with her legs spread a part, while the other child licks her vagina. An
adult male hand is observed touching the female child’s vagina who is lying on
her back.

10. CFA Hukill conducted a forensic preview of the other electronic devices belonging
to BANGERT and viewed no other child pornography files on them. Those items were not seized.

11. Due to all the information set forth above, your affiant believes there is probable
cause to believe on or about December 2, 2019, BANGERT was in violation of 18 USC
2252A(a)(1), Transporting Child Pornography in Interstate or Foreign Commerce.

| Jan? e~

Wiltiam R. Hurst
Special Agent
Homeland Security Investigations

SUBSCRIBED and SWORN
Before me this S52Aday of December 2019 and I find probable cause.

[bac RO

Christina A. Bryan
United States Magistrate Judge
Southern District of Texas
